Plaintiff in error has filed a petition for rehearing, which is in effect a petition to modify the opinion and judgment in certain particulars. He first requests that the opinion be modified so as to show the rate of interest and fix the date from which the amount awarded him shall draw interest.
The judgment rendered in favor of plaintiff in error is silent as to interest; and, in this respect, we think the request should be granted, and the rate of interest and the date from which it should run should be fixed. The judgment like any other judgment, where the rate of interest is not fixed by contract, should draw simple interest at the rate of six per cent. per annum.
This being an action wherein a final judgment or decree of court is required to fix and establish the amount of plaintiff's recovery, the judgment can draw interest only from the date of the final judgment or decree.
We are asked to further modify the opinion to the extent of holding that the doctrine or rule of lis pendens applies to the 80 acres of land in Pottawatomie county and quiet the title thereto in plaintiff as against Leonard, to whom Harrill deeded this 80 acres of land while this suit was pending. It is suggested that the legal title thereto being in the Citizens State Bank, and the equitable title thereto being in plaintiff, Harrill could not acquire a valid title thereto from the bank and then convey good title to Leonard, all while this action was pending. This would unquestionably be true had the suit been brought in Pottawatomie county, the county in which the 80 acres in question is located. But such is not the case, as the suit was instituted in Wagoner county, wherein other lands in controversy were situated. The situation now arising could easily have been avoided by plaintiff *Page 198 
in error by having Leonard made a party defendant in the trial court after the cause was remanded in the former appeal, and after the transfer to Leonard was made. This was not done, hence the difficulty in attempting to pass upon Leonard's rights in and to the land in this appeal.
Plaintiff in error, to support this contention that the doctrine of lis pendens applies as to the land in Pottawatomie county, relies on section 260, C. O. S. 1921, which provides:
"When the petition has been filed, the action is pending, so as to charge third persons with notice of its pendency, and while pending no interest can be acquired by third persons in the subject-matter thereof as against the plaintiff's title, but such notice shall be of no avail unless the summons be served or the first publication made within 60 days after the filing of the petition."
The suit having been instituted in Wagoner county, and the statutes not providing for the filing of lis pendens notice in counties other than the one wherein the suit is instituted, we think the pendency of the action in Wagoner county would not of itself operate as notice to third persons as to that part of the land situated in Pottawatomie county until a certified copy of the judgment is recorded in the office of the county clerk of Pottawatomie county as provided in section 261, C. O. S. 1921, which provides:
"When any part of real property, the subject-matter of an action, is situated in any other county or counties than the one in which the action is brought, a certified copy of the judgment in such action must be recorded in the office of the register of deeds of such other county or counties, before it shall operate therein as notice, so as to charge third persons, as provided in the preceding section. It shall operate as such notice, without record, in the county where it is rendered."
The general rule governing the situation here is stated in 38 C. J. p. 53, as follows:
"Usually, the lis pendens statutes require filing of notice in the county where the land is situated, and where a tract of land is partly situated in two counties, the lis pendens must be flied in both counties in order to affect the whole tract. Similarly, some statutes reauire the filing of a copy of the proceedings in the county where the land lies. In the absence of statutes allowing the filing of a notice of lis pendens in counties other than the one where the action is brought, the action, in order to affect lands purchased or incumbered during its pendency, must be brought in the county where the land is situated."
The above statutory provisions are almost identical with the statutory provisions of Ohio. The only substantial difference is, that, in this state, it is provided: "When the petition has been filed, the action is pending," etc.; and in Ohio (Page's Ann. Gen. Code, sec. 11300) it is provided: "When the summons has been served or publication made, the action is pending," etc.
A question almost identical, with the one here was involved in Benton v. Shafer, 47 Ohio St. 117, 24 N.E. 197, wherein it was held:
"The doctrine of is pendens does not apply, unless the court has acquired, in some manner, jurisdiction of the subject-matter involved in the suit. Where, therefore, in an action to recover real property, which is not an entire tract situate in more than one county, but a separate tract lying wholly in one county, the action is not brought in the county where the subject of the action is located, a bona fide purchaser of the property for a valuable consideration, without actual notice, and residing in the county where the property is situated, will not be charged with constructive notice of the pendency of such action at the time of his purchase so as to prevent his acquiring a valid interest in the property."
Our attention is not called to a case in this state holding that the doctrine of lis pendens applies to lands other than those in the county where the action is brought, where such lands are not a part of one contiguous tract lying in the county where the suit was brought.
To so hold would, in effect, be to require prospective purchasers of lands anywhere within the state to examine the records of every county in the state to find whether a suit is pending that would affect the title. Such, we think, is not the intent of the statute. In this connection, the court in Benton v. Shafer, supra, said:
"If the purchaser of a tract of land situated entirely in the county of his domicile who has no actual notice or information of any judicial proceedings in any county in reference to such land, searches the record of the county where the land is located, and finds no pending proceedings, judgment liens or other incumbrances affecting the title to the same, it is not the intent of the statute that such purchaser shall be compelled to examine the records of the courts of every county in the state to find whether a suit is pending that would affect the title."
We, therefore, conclude that the contention of plaintiff in error in this particular cannot be upheld, and we cannot say, as a matter of law, that Lenoard had constructive notice *Page 199 
of plaintiff's claim when the 80 acres of land in Pottawatomie county was conveyed to him. The question as to whether or not he had actual notice can be settled only in an action wherein he is made a party. Plaintiff in error having failed to make Leonard a party to this action, we cannot determine his rights in the land in this appeal.
Plaintiff further suggests that by the opinion as written, he is allowed the sum of $268.12 out of the purported sale price of the Pottawatomie county land, something he did not ask for, and which he did not want, since he was seeking to recover the land itself. He insists that Harrill be not charged or held accountable to him for the $268.12, which Harrill says he received for such land in excess of the taxes and mortgage liens paid by him. If plaintiff in error should accept this $268.12, it might interfere with him in whatever proceeding he might see fit to yet bring to recover or regain the land from Leonard. To his suggestion that the judgment be modified in this respect, we are inclined to agree.
That part of the opinion by which plaintiff in error is given judgment against defendant in error Harrill is modified and judgment rendered in favor of plaintiff in error against defendant in error. T.C. Harrill, for the sum of $4,400, the value of the equity in the Wagoner county land as herein found, less the sum of $300, paid by Harrill as taxes on the Wagoner lots and the Beaver county land, or a total sum of $4,100, with simple interest at the rate of six per cent. per annum from the date hereof.
Defendant in error, T.C. Harrill, has also filed a petition for rehearing, wherein he challenges the correctness of the finding of this court as to the value of the equity in the Wagoner county farm.
Upon careful consideration of the question presented, we adhere to the finding and conclusions as stated in the opinion.
It is further contended by defendant in error that the opinion fails to give him credit for the $2.625 indebtedness of J.A. Orton to the bank which he guaranteed and which was, together with interest thereon, paid by him.
This amount is taken into consideration and defendant in error is given credit therefor in handling and selling the mill property. This was substantially the holding of the trial court, and we think the conclusion reached in the opinion on this question is correct.
The original opinion, except as herein modified, is adhered to, and the petition of plaintiff in error for rehearing is denied, except as to the modifications above indicated.
The petition of defendant in error for a rehearing is denied.
Note. — See under (1) 2 R. C. L. p. 204; R. C. L. Perm. Supp. p. 377. (5) 17 R. C. L. p. 1016; R. C. L. Perm. Supp. p. 4375.